Citation Nr: 0001942	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  94-48 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center (ROIC) in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Sacred Heart Hospital in January 
1994.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945. 

This matter came to the Board of Veterans' Appeals (Board) 
from April 1994 decisions of the VA Medical Center (VAMC) in 
Wilkes-Barre, Pennsylvania, which denied the claims for 
payment or reimbursement of unauthorized medical expenses 
incurred at Sacred Heart Hospital in January 1994.  In May 
1994, the veteran submitted her notice of disagreement, and a 
statement of the case was issued.  In July 1994, the veteran 
submitted her substantive appeal, including a request for a 
personal hearing.  A personal hearing was conducted at the 
VAMC in October 1994.  In November 1996, the Board remanded 
this case for further development.  The requested development 
was completed and the case has been returned to the Board by 
the ROIC. 


FINDINGS OF FACT

1.  Service connection is not in effect for any of the 
veteran's disabilities.

2.  On January 14, 1994, the veteran was admitted on an 
emergency basis to Sacred Heart Hospital for the insertion of 
a pacemaker.  

3.  The evidence tends to show that a VA or Federal 
facilities were not feasibly available at the time of the 
veteran's need for emergency care.  

4.  Payment or reimbursement of the costs of the hospital 
care provided at Sacred Heart Hospital in January 1994 was 
not authorized.

5.  Authorization of the hospital care and services in 
question was not requested within 72 hours of hospital 
admission.


CONCLUSION OF LAW

The veteran's claim of reimbursement or payment for the costs 
of private hospital care in January 1994 is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 
17.52, 17.53, 17.54, 17.120 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for reimbursement of 
unauthorized medical expenses.  Where a benefit is authorized 
by law, such as reimbursement for unauthorized medical 
expenses pursuant to 38 U.S.C.A. § 1728, the claim will be 
well grounded if the statutory criteria specified are met.  
Hayes v. Brown, 6 Vet. App. 66 (1993).

In this case, the veteran is a woman.  Under 38 C.F.R. § 
17.52(a)(4), care will be authorized, either under contract 
or individual authorization, for hospital care for women 
veterans.  

Under 38 C.F.R. § 17.53, authorization is allowed for 
emergency treatment at a public or private hospital when a VA 
medical center or Federal facility to which the individual 
would be eligible for admission, is not feasibly available.  
In this regard, the Board notes that there is evidence of 
record which indicates that the veteran's situation involved 
an emergency and that VA or Federal facilities may not have 
been available.  

Of record are medical reports regarding the treatment and 
care of the veteran's cardiac condition beginning in January 
1994, including the insertion of a pacemaker and the need to 
repair the device.  It was noted in the reports that the 
veteran was taken to the emergency room at Sacred Heart 
Hospital.  

The veteran testified that around 7 o'clock in the evening, 
she was faced with a cardiac emergency.  The veteran had her 
daughter take her to Sacred Heart Hospital, since her 
daughter was a nurse there and a member of the nurse's guild 
at that facility.  She also noted that it was the closest 
full service hospital, and that the VA Clinic in Allentown 
closed at 4:30 p.m.  The roads were covered with snow, and 
she would not have arrived in time if she had gone to the VA 
facility in Wilkes-Barre or Philadelphia.  She had been a VA 
patient since 1979, and further added that she had passed a 
means test.  Given the veteran's testimony, the Board finds 
that there is sufficient evidence to show that Sacred Heart 
Hospital may have been the only facility available at the 
time she needed emergency care.  There is no dispute in the 
record as to the emergency hospital admission or the 
infeasibility of seeking treatment in a VA facility.  
However, her application for authorization was not timely.  

Under 38 C.F.R. § 17.54(a), the admission of a veteran to a 
non-Department of Veterans Affairs hospital at Department of 
Veterans Affairs expense must be authorized in advance.  This 
regulation also provides that in the case of an emergency 
which existed at the time of admission, an authorization may 
be deemed a prior authorization if an application, whether 
formal or informal, by telephone, telegraph or other 
communication, made by the veteran or by others in his or her 
behalf is dispatched to the Department of Veterans Affairs 
within 72 hours after the hour of admission, including in the 
computation of time Saturday, Sunday and holidays.

In October 1994, the veteran testified that she was in 
cardiac intensive care for about three days, and hospitalized 
for a total of five days.  Later in March, there were some 
complications with the pacemaker wires.  On her own 
initiative, about three or four days after her discharge, she 
contacted VA regarding her admission to a private hospital.  
Regarding her mental state when admitted to Sacred Heart 
Hospital, the veteran testified that she was aware of where 
she was and what was going on.  She was not told that she had 
to contact VA regarding her care at the private hospital.  
When she was admitted to the hospital, she showed them her VA 
card and they made copies of it and she was not certain if 
there were records of a conversation with a social worker.  
The veteran also discussed her prior experiences with VA 
facilities.  

From the veteran's testimony and the lack of notations in the 
file, any requests for authorization for the medical care 
were not made within the 72-hour period prescribed by the 
governing regulation.  Therefore, the expenses were 
unauthorized, and may not be "deemed" authorized in 
retrospect.  

Under 38 C.F.R. § 17.120, the payment or reimbursement by the 
VA for unauthorized medical expenses may be paid if all of 
the following criteria are met: (1) the treatment rendered 
was for an adjudicated service-connected disability, or for 
nonservice-connected disabilities associated with and held to 
be aggravating an adjudicated service-connected disability, 
or for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability, or for any illness, injury or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program under Chapter 31 of Title 38 of the 
United States Code and who is medically determined to be in 
need of hospital care or medical services for any reasons 
enumerated under 38 C.F.R. § 17.48(j); and (2) a medical 
emergency existed of such nature that delay would have been 
hazardous to life or health; and (3) no VA or other Federal 
facilities were feasibly available and an attempt to use them 
beforehand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused. 

As discussed above, the evidence does demonstrate that a 
medical emergency existed and that VA or Federal facilities 
were not available.  However, when the veteran received 
unauthorized care, service connection was not in effect for 
any disability. 

In a March 1997 memorandum from the Regional Office and 
Insurance Center in Philadelphia, Pennsylvania, it was noted 
that the veteran had neither claimed, nor had she ever been 
rated for a service-connected disability.  Also, in the 
statements received from the veteran, she has not asserted a 
claim of service connection for a cardiovascular disability, 
and noted in her May 1994 notice of disagreement that she did 
not have any service connected disabilities.  Therefore, the 
first requirement set forth under 38 C.F.R. § 17.120 has not 
been satisfied, and the claim is not well grounded. 

As the threshold requirement for payment or reimbursement of 
unauthorized medical expenses is not satisfied, the claim is 
not well grounded.  Therefore, payment or reimbursement of 
the costs of the private hospital care in January 1994 is not 
in order.  

There is no prejudice to the appellant in denying the claim 
as not well-grounded even though the VAMC decision was on the 
merits, because the quality of evidence needed to well ground 
the claim or to reopen it would seem to be nearly the same.  
Edenfield v. Brown, 8 Vet. App. 384 (1995)(en banc).  Compare 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

The claim of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at Sacred Heart 
Hospital in January 1994 is not well grounded, and the appeal 
is denied. 


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

